Electronically Filed
                                                               Supreme Court
                                                               30001
                                                               29-OCT-2010
                                                               10:35 AM

                                 NO. 30001

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent-Plaintiff-Appellee,

                                     vs.

            RICKY MOORE, Petitioner-Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CR. NO. 08-1-1252)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Nakayama, J., for the court1)

           Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on September 21, 2010, is hereby rejected.

           DATED:    Honolulu, Hawai#i, October 29, 2010.

                                   FOR THE COURT:
                                   /s/ Paula A. Nakayama
                                   Associate Justice
Jeffrey A. Hawk of
Hawk Sing Ignacio & Waters
for petitioner-defendant-
appellant on the application




     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Pollack, assigned by reason of vacancy.